Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-15-00371-CV

                        Joseph HARRIS and All Other Occupants of
                      3527 Cameron Springs, San Antonio, Texas 78244,
                                        Appellants

                                              v.

                                BANK OF AMERICA, N.A.,
                                       Appellee

                  From the County Court at Law No. 5, Bexar County, Texas
                              Trial Court No. 2014CV03915
                       Honorable David J. Rodriguez, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee, Bank of America, N.A., recover its costs of this
appeal from appellants, Joseph Harris and All Other Occupants of 3527 Cameron Springs, San
Antonio, Texas 78244.

       SIGNED November 10, 2015.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice